This was a suit on a building contract, instituted by the plaintiff contractor, to which the defendants filed answer and counterclaim. Over objection of plaintiff the cause was referred. Upon the coming in of the report of the referee, plaintiff filed exceptions, and also moved to set aside the report on the ground that this was not a case for *Page 517 
reference, and further moved that the entire evidence reported by the referee be stricken out because of failure of the referee to have the testimony signed by the witnesses as required by G.S. 1-193. These motions were overruled, and plaintiff excepted and appealed.
The plaintiff's appeal at this stage of the action is premature and must be dismissed. In the event of an adverse final judgment the exceptions which plaintiff has noted to the rulings of the court may be preserved for reviewing the questions thereby raised. Cole v. Trust Co., 221 N.C. 249,20 S.E.2d 54, and cases there cited; McIntosh 773; G.S. 1-277.
Appeal dismissed.